Name: Council Decision 2004/837/CFSP of 6 December 2004 concerning the implementation of Joint Action 2002/210/CFSP on the European Union Police Mission
 Type: Decision
 Subject Matter: NA;  EU institutions and European civil service;  politics and public safety
 Date Published: 2006-06-07; 2004-12-07

 7.12.2004 EN Official Journal of the European Union L 360/32 COUNCIL DECISION 2004/837/CFSP of 6 December 2004 concerning the implementation of Joint Action 2002/210/CFSP on the European Union Police Mission THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Joint Action 2002/210/CFSP of 11 March 2002 on the European Union Police Mission (1), and in particular Article 9(1) thereof, in conjunction with the second indent of Article 23(2) of the Treaty on European Union, HAS DECIDED AS FOLLOWS: Article 1 1. An amount of EUR 17 410 000 covering operational running costs of EUPM in 2005 shall be financed in common from the general budget of the European Union. 2. The management of the expenditure financed by the general budget of the European Union specified in paragraph 1 shall be subject to the procedures and rules of the Community applying to budget matters with the exception that any pre-financing shall not remain the property of the Community. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 6 December 2004. For the Council The President H. HOOGERVORST (1) OJ L 70, 13.3.2002, p. 1. Joint Action as last amended by Joint Action 2003/188/CFSP (OJ L 73, 19.3.2003, p. 9).